Citation Nr: 0715433	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right wrist fracture, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for back condition to 
include scoliosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served from December 1958 until November 1960.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions, dated October 2002 and 
September 2004, by the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The case was 
transferred to the Montgomery, Alabama RO.  

The issue of service connection for back condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's residuals of a right wrist fracture is not 
productive of a disability picture consistent with ankylosis 
of the wrist.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a right wrist fracture are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Codes (DC) 5214, 5215 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence or normal 
callosity or the like.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board shall consider all information, 
including lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  Id.

The veteran is service connected for residuals of a right 
wrist fracture currently evaluated as 10 percent disabling 
under DC 5215.  A 10 percent evaluation is warranted for 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  No higher evaluation is 
provided by DC 5215.  38 C.F.R. § 4.71a.  The only higher 
rating available for wrist disabilities under the Rating 
Schedule is if there is ankylosis of the wrist, which is 
evaluated using DC 5214.  

Since the veteran is right-handed, the ratings for the major 
extremity are applicable in the present case.  A 30 percent 
disability rating is warranted for a major extremity with 
favorable ankylosis of the wrist in 20 to 30 degrees 
dorsiflexion.  A rating of 40 percent is warranted for 
ankylosis of the wrist of the major extremity in any other 
position except favorable, and 50 percent is warranted for 
unfavorable ankylosis of the wrist of the major extremity in 
any degree of palmar flexion, or with ulnar or radial 
deviation.  38 C.F.R. § 4.71a, DC 5214.  

During the December 2006 hearing, the veteran complained of 
swelling and pain, and he also stated that the last VA exam 
did not reflect a true picture of his disability.  See Form 9 
(Aug. 2005). 

In June 2005, the veteran underwent a VA exam.  The examiner 
noted that the veteran was right-handed.  The veteran 
complained of swelling and noted that he suffered a stroke 
three years ago which affected his left side.  The veteran 
stated that he experiences flare-ups a couple of times per 
month.  No assistive device was noted for the wrist.  
Examination of the right wrist revealed no evidence of 
redness, heat, swelling, or deformity.  He did have 
tenderness to palpation over the radial aspect of the wrist.  
On range of motion testing, the wrist had 65 degrees of 
dorsiflexion, 45 degrees of palmar flexion, 40 degrees of 
ulnar deviation, and 10 degrees of radial deviation.  He 
complained of pain on range of motion testing, but there was 
no additional limitation of motion after repetitive motion.  
The examiner stated that it is likely that the veteran would 
have further limitation of function during a flare-up, but it 
was not feasible to attempt to express this in terms of 
additional limitation of motion because, the examiner stated, 
these matters cannot be determined with any degree of medical 
certainty.  The veteran made a good fist in the right hand 
and could appose the thumb to the fingertips.  He had normal 
grip strength in the right hand.  The examiner found minimal 
chondrocalcinosis with small luntate and triqultrum cysts.   

The record also contains a September 2002 VA examination 
which noted the following range of motion findings: 45 
degrees of dorsiflexion, 30 degrees of palmar flexion, 15 
degrees of radial deviation, and 20 degrees of ulnar 
deviation.  The veteran complained of pain, weakness, 
stiffness, fatigability, and lack of endurance.  He also 
complained of daily flare-ups when not taking Celebrex, and 
the examiner added that the veteran does have functional 
impairment during a flare-up.  The examiner found that the 
veteran did not have additional limitation by pain, fatigue, 
weakness, or lack of endurance.  The veteran noted that he 
occasionally uses a brace.     

Based on the above medical evidence, the Board finds that a 
higher rating is not warranted.  The veteran's residuals of 
right wrist fracture is already evaluated at the highest 
rating permitted under DC 5215.  The only way for a 
disability rating in excess of 10 percent can be warranted is 
if the evidence shows that the veteran has favorable 
ankylosis of the wrist in 20 to 30 degrees dorsiflexion, and 
the medical evidence does not show that the veteran has 
ankylosis of the right wrist.  Even considering that the 
veteran has pain and weakness, his disability picture is not 
consistent with favorable ankylosis of the wrist.  

The preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 10 percent for 
residuals of a right wrist fracture, and therefore, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (Sept. 2004).  In a March 2006 letter, the 
veteran was also advised of potential disability ratings and 
an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, VA fulfilled its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased rating for residuals of a right 
wrist fracture, currently evaluated as 10 percent disabling, 
is denied.


REMAND

The veteran asserts that he injured his back from a fall in 
service.  A March 1999 post-service medical record notes a 
diagnosis of low back strain.  However, the veteran's 
entrance examination noted scoliosis.  Under such 
circumstances, the Board finds that a medical opinion is 
required to make a decision on the claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:	

1.  The RO should schedule the veteran for an 
orthopedic examination in order to ascertain the 
nature and etiology of any current back disability.  
After reviewing the entire record, the examiner 
should express an opinion as to whether it is at 
least as likely as not (i.e., a likelihood of 50 
percent or greater) that any back disability was 
caused by, or in reference to his scoliosis was 
aggravated by, his service.  The claim's folder 
must be made available to and reviewed by the 
examiner in conjunction with the scheduled 
examination.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative, if any, 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


